Citation Nr: 0212595	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  01-09 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back injury.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a fracture of the 
nose.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from February 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 administrative 
determination that the veteran had not submitted new and 
material evidence to reopen a previously denied claim of 
service connection for a back injury.  The November 2001 
statement of the case found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for a fractured nose.  The veteran timely appealed 
these decisions.  The Board notes that these claims were 
denied at the RO in a January 1986 rating decision, notice of 
which was issued to the veteran at that time.  

The veteran's sworn testimony was obtained at a hearing 
before the undersigned Member of the Board sitting at the RO 
(Travel Board hearing) in April 2002.  At that time, 
additional photographic evidence was received.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate her claims and all 
relevant evidence necessary for an equitable disposition of 
the petitions to reopen claims on appeal has been obtained.  

2.  By rating action dated in January 1986, the RO denied the 
veteran's original claims of service connection for a back 
injury and for a fractured nose.  The veteran was notified of 
the denials by letter dated in January 1986, but she did not 
appeal.

3.  The evidence received since the January 1986 rating 
action consists of duplicate copies of evidence already 
considered, cumulative statements and testimony which is 
essentially duplicitous of contentions already considered, 
and photographic evidence which is immaterial to the claim; 
no evidence has been submitted which is material in that, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered to fairly decide 
the merits of the underlying claims of service connection for 
a back injury and fractured nose.  


CONCLUSIONS OF LAW

1.  The RO action dated in January 1986, which denied the 
veteran's original claims of service connection for a back 
injury and for a fractured nose, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2001).  

2.  Since the RO's January 1986 decision, new and material 
evidence has not been received, and the claims of service 
connection for a back injury and for a fractured nose are not 
reopened.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that the duty to assist and duty to 
notify have been adequately discharged by VA with respect to 
the issues on appeal.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA); 
38 C.F.R. § 3.159.  That is, in both June 2000 and May 2001, 
the veteran was asked to submit evidence which has not 
previously been submitted.  Additionally, the veteran was 
given a statement of the case in November 2001 which clearly 
explained why the evidence submitted to date was not new and 
material so as to reopen her claims of service connection for 
a back injury and fractured nose.  At that time, she was 
advised that the evidence she had submitted were duplicate 
copies of evidence considered in the 1986 RO final decision 
to deny.  While the veteran identified private treatment at 
Osteopathic General Hospital, she also earlier indicated that 
this treatment was in 1973, and the Board notes that these 
records were already on file at the RO and previously 
considered in 1986.  The veteran was provided a Travel Board 
hearing in April 2002, conducted by the undersigned Member of 
the Board.  The veteran did not state that any additional 
available evidence should be obtained, other than those 
records already on file.  Her service medical records have 
been on file since 1952.  She has been notified by the RO, in 
the May 2001 letter to her, of the evidence it would obtain 
and what information or evidence was still needed from her.  
She was advised that VA would assist her in obtaining any 
medical records, employment records or records from other 
Federal agencies, and that she would need to provide complete 
identifying information and authorization for release of that 
information.  She was asked to identify any additional 
information or evidence that she wanted the RO to try to get.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board also finds that VA has met its duty to notify the 
veteran of the evidence and information necessary to 
substantiate her claims.  In a May 2001 letter to the veteran 
and the November 2001 statement of the case, the veteran was 
notified of the evidence necessary to support her claims and 
the reasons for the RO's denial thereof.  

The Board also notes that some of the veteran's express 
assertions are factually incorrect from the documents on 
file.  The veteran's October 2001 typewritten notice of 
disagreement (NOD) claims that medical nexus evidence has 
been submitted, that a lay statement was submitted regarding 
the claimed back injury, that the claims are thereby 
reopened, and that VA examinations are thus indicated.  The 
Board specifically disagrees as these assertions are 
inaccurate and any VA examination, inappropriate.  No medical 
nexus evidence of any sort has ever been received-as 
detailed below, all medical and lay evidence recently 
submitted is duplicate-that is (other then the veteran's own 
statements and testimony which are duplicitous of her earlier 
statements), copies of documents already of record in 1986.  
Duplicate evidence does not reopen the claims, and any 
additional development would not be likely to result in a 
more favorable disposition of the claims on appeal.  A VA 
examination is not indicated because the medical evidence of 
record presents no medical matter or question for 
clarification: service medical records show no back injury 
and no nose fracture on x-ray study, the post-service medical 
evidence clearly shows no back disorder prior to a work-
related back injury in 1973.  No medical record shows any 
nose or back diagnosis related to service or prior inservice 
injury, and the veteran submits no new and material evidence 
to reopen her previously denied claims.  No further action or 
development is indicated, the VA has met its duties under the 
VCAA.  


New and Material Evidence 

By rating action of January 1986, the RO denied the veteran's 
original claims of entitlement to service connection for a 
back injury and a nose fracture, finding that the service 
medical records were silent as to the claimed back injury, 
and that the post-service medical evidence showed a work-
related back injury in 1973, without prior history of back 
injury, and without reference to service or any inservice 
injury.  The RO found that while service medical records 
showed that the veteran was seen with a possible fractured 
nose, x-ray studies taken at that time were negative, so no 
diagnosis was given.  Also, the RO found that, unlike the 
back condition, no current nose fracture residuals were 
shown, thus, the claim had to be denied as not currently 
shown.  The Board notes that the veteran was given notice of 
the denials, and she filed no disagreement or appeal.  As a 
result, the RO denials became final under VA law and 
regulations then and presently in effect.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.  

The Board is not empowered to revisit these final denials 
unless and until new and material evidence is submitted to 
reopen the claims.  That is, the January 1986 RO decisions 
are not only deemed to be final, see 38 U.S.C.A. § 7105 and 
38 C.F.R. §§ 20.200, 20.302, 20.1103, but the claims may now 
be reopened only if new and material evidence is submitted 
since this last final disallowance.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

Thus, the Board must now address the issue of whether new and 
material evidence has been submitted in the first instance, 
because it determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. § 
3.156(a).  Under that regulation, effective for claims filed 
prior to August 29, 2001, new and material evidence is 
defined as evidence not previously submitted to agency 
decision-makers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); cf. 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.156(a)) (new and material evidence is 
defined differently for claims filed on or after August 29, 
2001).  In this case, the claim was filed before August 29, 
2001, and the earlier definition is applicable.

In determining whether to reopen previously and finally 
denied claims, the Board must apply a sequential analysis.  
See Elkins v. West, 12 Vet. App. 209 (1999). First, VA must 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108. "New 
and material evidence" means "evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  In Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998), it was noted that such evidence could 
be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim.

Secondly, if new and material evidence has been presented, 
the claim must be reopened, and the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, VA has complied with its statutory duty to assist. 
Following this determination, the Board may then proceed to 
evaluate the merits of the claim.  See also Winters v. West, 
12 Vet. App. 203 (1999).

The law provides that evidence proffered by the appellant to 
reopen a claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of service as shown by service records, the 
official history of each organization in which the claimant 
served, medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  38 
C.F.R. § 3.303(a).

As a general matter, service connection requires (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board has reviewed the evidence associated with the 
claims folder since the January 1986 RO denial and concludes 
that no new and material evidence has been received 
sufficient to reopen the previously denied claims of service 
connection for a back injury and a fractured nose.  

The evidence available at the time of the January 1986 RO 
denial included the veteran's service medical records, as 
well as post-service medical evidence.  Service medical 
records show no back injury, and no complaint, treatment, or 
diagnosis of any back disorder, including on examination for 
separation from service in 1946.  While a May 1945 treatment 
record notes a diagnosis, apparently provisional, of a 
fractured nose, the associated x-ray studies taken at that 
time were negative.  The remaining service medical records 
are silent as to any back or nose complaint, treatment, 
symptom, or diagnosis, and no back or nose disorders were 
noted on examination at separation from service in 1946.  The 
salient point is not that the service medical records show no 
back injury or nose fracture, but that these records were 
already considered at the RO in the January 1986 final rating 
decision to deny the claims presently on appeal.  

Also of record in the January 1986 rating decision was post-
service medical evidence, showing no treatment for any nose 
disorder, but treatment for a back disorder following a 
lifting injury while at work in 1973.  See April 9, 1973 
Employer's First Report of Injury, an April 30, 1973 medical 
record of Osteopathic General Hospital, and associated 
request for permission for major surgery, as well as other 
medical and administrative records regarding a resulting 
Workmen's Compensation Claim following the March 1973 work-
related back injury.  Treatment records of 1982 were also 
considered in the January 1986 rating decision.  These 
records show 1982 surgery for the veteran's back disorder, 
with reference to prior injury in 1973, but with no reference 
to any service back injury.  Specifically, both a May 21, 
1982 treatment record and a June 2, 1982 treatment summary of 
M. J. Faella, M.D., indicates a medical history of injury in 
1973, without reference to service or any inservice injury.  

Also of record at the time of the January 1986 final rating 
decision was an August 1984 lay statement of V.L.C. regarding 
a horse-back riding accident while on active duty.  

The veteran's statements of entitlement were of course 
considered as well.  In a December 1985 statement, the 
veteran indicated that she injured her back in service and 
that she had difficulty breathing through her nose as a 
result of a nose fracture in service.  

The evidence of record received since the January 1986 prior 
final RO rating decision has been either exact duplicate 
copies of medical or lay evidence, or duplicative statements 
of the veteran regarding entitlement generally.  That is, the 
veteran has submitted exact duplicate copies of the August 
1984 lay statement of V.L.C., an exact duplicate of the April 
9, 1973 Employer's First Report of Injury, an exact duplicate 
of the April 30, 1973 treatment record of Osteopathic General 
Hospital, with an exact duplicate of the associated request 
for permission for major surgery, in addition to her own 
duplicitous statements in support of her claim, and testimony 
repeating her entitlement to service connection for a back 
injury and nose fracture in general terms.  Her statements 
also appear to either mischaracterize or confuse what 
evidence she has submitted, as noted in the first few 
paragraphs of this decision.  While the veteran asserts that 
she has submitted new medical evidence including of a nexus 
variety, her statement is not accurate, as the evidence 
consists of duplicate copies or records reviewed in January 
1986.  

The duplicate service medical record, which regards a claim 
not presently adjudicated, clearly does not represent new and 
material evidence.  Morton v. Principi, 3 Vet. App. 508 
(1992).  The Board could end its analysis there.  However, 
further explanatory comment appears indicated given the 
veteran's apparent confusion.  

As emphasized in the RO's development letters of June 2000, 
May 2001, and in the SOC of November 2001, the veteran fails 
to reopen her claims of service connection for a back injury 
and a fractured nose due to a lack of any current complaint, 
treatment for, or diagnosis of, a nose fracture, and for lack 
of any medical nexus evidence linking her current back 
disorder--status post injury in 1973, with her prior military 
service of many years earlier.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

In this regard, close attention has been given to the 
veteran's April 2002 Travel Board testimony that Dr. Wynne, 
of Osteopathic General Hospital, had told her in 1973 that 
her back condition must have existed for "at least 20 
years."  She also testified that these records were no 
longer available, that this physician is no longer in 
practice, and that even the hospital building itself no 
longer exists.  The veteran asserted that these records had 
never been obtained-however, the Board located these in her 
claims file and notes that they were of record at the time of 
the January 1986 RO rating decision.  Significantly, her 
assertions are not only contradicted by all of the 1973 
medical evidence, including evidence from sources independent 
of each other, which contradicts her statements and 
testimony.  Her testimony lacks credibility, is essentially 
duplicitous, and does not serve to reopen the claims on 
appeal.  Note is made that the existing medical records of 
1973 include records dated in 1973 from Osteopathic General 
Hospital.  That is, the veteran is wrong in her assertion 
that medical records from Osteopathic General Hospital are 
not of record-they exist and were considered at the time of 
the January 1986 final rating decision.  Additionally, those 
records, as well as the remaining 1973 medical record, 
including those from multiple sources independent of each 
other, show a work-related back injury without reference to 
prior back disability, prior back injury, or to her prior 
military service.  Because the medical records surrounding 
the veteran's March 1973 work-related, lifting-type back 
injury clearly show a medical history silent for any 
inservice injury or prior (pre-1973) back condition, the 
Board is of the opinion that her statements, to the effect 
that a physician in 1973 told her that she had a back 
condition prior to the 1973 injury-a medical history 
contradicted by all of the remaining evidence of record, 
including the 1973 treatment records and the service medical 
records-fall short of new and material evidence needed to 
reopen her claims.  

The salient point is that the January 1986 rating decision-
now final, rejected the veteran's assertions regarding her 
claimed inservice back injury and medical history.  She now 
repeats those allegations regarding this rejected medical 
history-clearly contradicted by the medical evidence of 
record, supporting her statements with no new and material 
evidence, but with only reference to what a physician may or 
may not have told her in 1973, which contradicts all existing 
records of 1973.  This is not new and material evidence. 
Morton v. Principi, 3 Vet. App. 508 (1992); See also, Elkins 
v. Brown, 5 Vet. App. at 478; Reonal v. Brown, 5 Vet. App. at 
460 and 461.  

As new and material evidence has not been submitted, the 
claims are not reopened and the Board's consideration of 
these matters is concluded.


ORDER

The petition to reopen claims of entitlement to service 
connection for a back injury and for a nose fracture are 
denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

